        Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CAROLYN SAMPSON,                 )
                                     )
         Plaintiff,                  )
                                     )
                                     )
    v.                               )
                                     )
                                     ) Case No.: 2:20-cv-02232-PD
    HAGENS BERMAN SOBOL SHAPIRO LLP; )
    KAY GUNDERSON REEVES; STEVE W. )
    BERMAN,                          ) Related Case: 2:11-cv-05782-PD
                                     )
         Defendants.                 )
                                     )
                                     )
                                     )
                                     )

PLAINTIFF CAROLYN SAMPSON’S CONSOLIDATED MEMORANDUM
  IN SUPPORT OF MOTION FOR LEAVE TO FILE FIRST AMENDED
 COMPLAINT AND RESPONSE TO THE DEFENDANTS’ MOTIONS TO
        DISMISS UNDER FED. R. CIV. P. 12(b)(6) (DOC. 18, 211)




1
  All arguments in this memoranda are made in reference to the Hagens Berman
defendants’ motion to dismiss. Doc. 18. The arguments are also generally applicable
to Reeves’ motion to dismiss under Fed. R. Civ. P. 12(b)(6). Doc. 21.
                                    Page 1 of 17
      Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 2 of 17




                         TABLE OF CONTENTS

Introduction………………….……………………..………………….…..….3

I.      Legal Standards………………...……………..…………………...…...4

        A. Leave to Amend Complaint….…….…….….…………..……….....4

        B. Choice of Law…………………….…….…….……………..……...5

        C. Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)……………7

II.     Argument………………………………………………..…...……....…8

        A. Sampson Should be Granted Leave to Amend her Complaint..….....8

        B. Pennsylvania Law Governs Sampson’s Tort Claims………………..9

        C. Pennsylvania Law Governs the Punitive Damages Allegation…….11

        D. Defendants’ Motion to Dismiss Should be Denied in Part………...13

             1. Count II: Negligent Infliction of Emotional Distress.……....13

             2. Count III: Intentional Infliction of Emotional Distress.….....14

             3. Count IV: Civil Conspiracy (Count VI in Initial
                Complaint ………………………………………….....…15

             4. Initial Complaint: Count IV (Fraud/Fraudulent Nondisclosure)
                and Count V (Breach of Contract/Covenant of Good
                Faith)………………..………………..……..…...….………16

Conclusion….….………..………..…………..………...…..…...…………16




                                 Page 2 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 3 of 17




                                 INTRODUCTION

      On August 27, 2020, the Hagens Berman defendants began producing

documents in response to the requests for production served by plaintiff, Carolyn

Sampson, on July 20, 2020. Boebel Decl. at ¶ 2-3. The Hagens Berman defendants

ultimately made five productions with the final (small) production taking place on

September 4, 2020. Id. at ¶ 3. The documents provide additional support for some

claims and address certain of the pleading issues raised by the Hagens Berman

defendants in their motion to dismiss. Id. at ¶ 8.

      In particular, the documents establish the nature of the civil conspiracy and

provide more detail regarding the who, what, when, and why. The documents also

provide support for the intent aspects of the pleaded breach of fiduciary duty count.

The viability of Sampson’s negligent infliction of emotional distress claim turns on

whether Pennsylvania or Minnesota law applies to her tort claims. Finally, the

proposed First Amended Complaint does not replead Sampson’s fraud and contract-

based counts. Id. at ¶ 8.

      In addition, Reeves and Sampson have agreed to a settlement that resolves

Sampson’s claim against Reeves and have confirmed the material terms of that

settlement in written communications. Id. at ¶ 4. Counsel for Sampson and Reeves

have sought to advise Magistrate Judge Rice of their settlement. Id. at ¶ 5. Sampson’s

proposed First Amended Complaint no longer names Reeves as a defendant and

                                      Page 3 of 17
          Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 4 of 17




clarifies certain aspects of her involvement as revealed through the discovery

process.2 Id. at ¶ 8.

         Sampson requests that this Court grant her leave to file the proposed First

Amended Complaint, Boebel Decl., Ex. 1, and deny the defendants’ motions to

dismiss (Doc. 18, 21) except with respect to counts IV and V (Fraud and Breach of

Contract/Breach of the Covenant of Good Faith and Fair Dealing) in her initial

Complaint, which Sampson agrees may be dismissed.

    I.      LEGAL STANDARDS

               A. Leave to Amend Complaint

         A plaintiff should be provided an opportunity to file an amended complaint if

it appears that deficiencies in the initial complaint can be corrected. 2A J. Moore,

Moore’s Federal Practice ¶12.07 [2.-5], P.12-99 (2d ed. 1994); In re Spree.com

Corp., 2001 WL 1518242 (Bankr. E.D. Pa. 2001). Under this liberal pleading

standard, courts should generally grant plaintiffs leave to amend their claims before

dismissing a complaint that is merely deficient. See Grayson v. Mayview State Hosp.,

293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213 F.3d 113, 116-17 (3d Cir.

2000).



2
  To avoid burdening the Court with repetitive requests to amend, Sampson requests
leave to file her First Amended Complaint (without Reeves) despite that fact that
Reeves’ dismissal has not yet been formalized. Sampson will file the First Amended
Complaint once Reeves’ dismissal is formally requested and entered.
                                      Page 4 of 17
         Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 5 of 17




      The Court should freely grant leave to amend a complaint “when justice so

requires.” Fed. R. Civ. P. 15(a)(2); Fowler v. PMC Shadyside, 578 F.3d 203, 212 n.6

(3d Cir. 2009) (“we note that the District Court inexplicably foreclosed Fowler from

an opportunity to amend her Complaint so as to provide further specifics…”). The

Court should grant leave to amend the complaint unless futile or prejudicial, even if

not requested. Adams v Gould, Inc., 739 F.2d 858, 868-870 (3d Cir. 1984) (reversing

district court denial of motion to amend a complaint to assert a new legal theory);

Arthur v. Maersk, Inc., 434 F.3d 196, 204-2017 (3d Cir 2006) (reversing district

court denial of motion to amend to add a new party approximately one year after

initiation); Alston v. Parker, 363 F.3d 229, 235 (C.A.3 2004)) (reversing a district

court for not sua sponte granting leave to amend). "Futility" invokes the 12(b)(6)

standard upon the district court's notice of the complaint's deficiencies. Davis v.

Abington Memorial Hospital, 765 F.3d 236, 244-245 (3d Cir. 2014) (citing Krantz

v. Prudential Investments Fund Management, LLC, 144 F.3d 140, 144 (3d Cir.

2002).

             B. Choice of Law

      In a diversity case, a Federal Court applies the choice of law rules of its home

state. Reginella Const. Co., Ltd. v. Travelers Cas. and Sur. Co. of Am., 949

F.Supp.2d 599, 609 (W.D. Pa. 2013). Pennsylvania courts use the “most significant

relationship” test, which qualitatively weighs the parties' contacts with the forums

                                     Page 5 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 6 of 17




“according to their relation to the policies and interests underlying” the issues in

dispute. Hammersmith v. TIG Ins. Co., 480 F.3d 220, 231 (3d Cir.2007); Am.

Contract Bridge League v. Nationwide Mut. Fire Ins. Co., 752 F.2d 71, 74 (3d

Cir.1985) (discussing Griffith v. United Air Lines, Inc., 416 Pa. 1, 203 A.2d 796

(1964)).

      A choice of law analysis is appropriate at the Rule 12(b)(6) stage when it is

not dependent on factual issues that can be probed only with the assistance of a fully

developed record. Carton v. Gen. Motor Acceptance Corp., 611 F.3d 451, 454–55

(8th Cir.2010); Snyder v. Farnam Companies, Inc., 792 F.Supp.2d 712, 718

(D.N.J.2011); Cooper v. Samsung Electronics America, Inc., 374 Fed.Appx. 250,

257 n. 5 (3d Cir. 2010).

      For tort claims, the Restatement looks to the contacts between the claims and

the parties to find the jurisdiction with the “most significant relationship.” Factors

include:

            the place where injury occurred,

            the place where the conduct causing the injury occurred,

            the domicile, residence, nationality, place of incorporation and place of
             business of the parties,

            the place where the relationship, if any, between the parties is centered.

Restatement 2d (Conflict of Laws) § 145. “The factors enumerated in [the

Restatement] should be evaluated on a qualitative rather than a quantitative
                                      Page 6 of 17
        Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 7 of 17




basis.” David B. Lilly Co. v. Fisher, 18 F.3d 1112, 1119 (3d Cir.1994) (discussing

sections 145 and 146 of the Restatement). The relative importance of the factors in

each case “should be determined in light of the choice-of-law principles stated in §

6 [of the Restatement].” Restatement (Second) of Conflict of Laws § 148 cmt. e.

Those principles are: “(1) the interests of interstate comity; (2) the interests of the

parties; (3) the interests underlying the field of tort law; (4) the interests of judicial

administration; and (5) the competing interests of the states.” P.V. ex rel. T.V. v.

Camp Jaycee, 962 A.2d 452, 463 (N.J. 2008).

             C. Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

      A motion to dismiss requires a two-part analysis. Fowler v. PMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009). First, the Court must accept factual allegations,

and disregard legal conclusions or mere recitations of the elements. Id. Second, the

Court must then determine whether the facts alleged make out a “plausible”

claim. “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Fowler reiterated the appropriate motion to dismiss standard: “courts [must]

accept all factual allegations as true, construe the Complaint in the light most

favorable to the plaintiff, and determine whether, under any reasonable reading of

the Complaint, the plaintiff may be entitled to relief.” Fowler, 578 F.3d at 210


                                       Page 7 of 17
         Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 8 of 17




(citation omitted). “Although Fowler’s Complaint is not as rich with detail as some

might prefer, it need only set forth sufficient facts to support plausible claims.” Id.

at 211-212.

         “Even post-Twombly, it has been noted that a plaintiff is not required to

establish the elements of a prima facie case but instead, need only put forth

allegations that ‘raise a reasonable expectation that discovery will reveal evidence

of the necessary element.’” Id. at 213; (quoting Graff v. Subbiah Cardiology

Associates, Ltd., 2008 WL 2312671 (W.D. Pa. 2008). Thus, courts should not

dismiss a complaint for failure to state a claim if it “contain[s] either direct or

inferential allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” Montville Twp. v. Woodmont Builders

LLC, 2007 WL 2261567 at *2 (3d Cir. 2007) (internal citation omitted) (emphasis

added). In fact, a plaintiff need not plead any causes of action (merely facts with

request for relief). See 2 James Wm. Moore et al., Moore's Federal Practice P

8.04[3].

   II.      ARGUMENT

               A. Sampson Should be Granted Leave to Amend her Complaint

         Sampson should be granted leave to amend because her proposed First

Amended Complaint corrects certain alleged deficiencies identified in the Hagens

Berman defendants’ motion to dismiss. Doc. 18. Much of the additional information

                                     Page 8 of 17
        Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 9 of 17




was not available to Sampson when she submitted her initial Complaint. The

additional allegations do not add claims, will not expand the scope of discovery, and

will not require a change in the trial date or affect the Court’s Scheduling Order in

any way. The amendment simply clarifies the causes of action and adds additional

facts to the allegations Sampson already made. The additional allegations include

facts that the defendants already knew, but which, to a substantial degree, were

unavailable to Sampson until discovery proceeded over the past two weeks. Boebel

Decl. at ¶ 3, 8.

       There is no prejudice to the defendants associated with the proposed First

Amended Complaint as it will not affect the case schedule. In addition, Sampson’s

proposed First Amended Complaint will simplify the issues as the amendment

removes both her fraud and contract-based claim counts. Sampson respectfully

requests that she be granted leave to file her proposed First Amended Complaint.

              B. Pennsylvania Law Governs Sampson’s Tort Claims

       Two of the four Restatement factors favor application of Minnesota law (place

of injury; domicile). Restatement 2d (Conflict of Laws) § 145. But the other two

favor application of Pennsylvania substantive law (place of conduct; location where

relationship is “centered”). Id. All the claims Sampson asserts arise out of the

defendants’ conduct in connection with the litigation of the Johnson case venued in

Pennsylvania. Doc. 35. The genesis of the consolidated thalidomide litigation

                                     Page 9 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 10 of 17




brought by the Hagens Berman defendants was a Joint Prosecution Agreement

(JPA). Ex. 1 at ¶ 13. The JPA, entered by Gordon Legal and Hagens Berman,

envisions the Hagens Berman defendants substituting in as counsel in the Johnson

case. Id. at ¶ 14. The JPA requires that Steve Berman and Hagens Berman attorney

Nicholas Styant-Browne personally direct the strategy of thalidomide litigation in

the United States. Id. at ¶ 15. The JPA also requires the Hagens Berman defendants

to utilize media and other tools for purposes of “client collection” to bring additional

claims in the Pennsylvania courts. Id. at ¶ 16. The purpose of the JPA is to facilitate

“thalidomide litigation” in the United States, i.e. in Courts of Pennsylvania. Id. at ¶

13. The JPA does not focus on individual clients, but rather discusses “client

collection” generally. Id. at ¶ 16.

      Defendants rely heavily on Sampson’s residence in Minnesota and that she

was harmed in her home state. But under the circumstances here, those facts are not

dispositive. Part of the tragedy of this case is that Hagens Berman’s own clients,

including Sampson, were simply incidental to the project of bringing thalidomide

litigation in the United States. The JPA—the foundational document behind the

sprawling Johnson case—does not mention and does not care about the location of

clients if “thalidomide litigation” can be brought in the United States.

      It is certainly true that Minnesota has an interest protecting its own residents

from harm. But Pennsylvania has a similar interest in protecting litigants in its Courts

                                      Page 10 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 11 of 17




from harm resulting from the use of its Court systems. Crossland Sav. FSB v.

Rockwood Ins. Co., 692 F.Supp. 1510, 1512 (S.D.N.Y.1988) (concluding that a

state's interest in regulating conduct within its borders outweighs another state's

interest in regulating its licensed professionals). The conduct underlying and giving

rise to Sampson’s claims took place in Pennsylvania, and the relationship between

Sampson and the defendants is centered in Pennsylvania. Restatement 2d (Conflict

of Laws) § 145. The defendants sought out Pennsylvania; the civil conspiracy was

directed at filing thalidomide litigation in Pennsylvania; Sampson was invited into

litigation to be filed in Pennsylvania; and the harm that Sampson experienced was

caused by her participation in the Pennsylvania litigation. The center of gravity of

Sampson’s tort claims is Pennsylvania, not Minnesota.

             C. Pennsylvania Law Governs the Punitive Damages Allegation

      Even if this Court were to find that Minnesota law should apply to some, or

all, of Sampson’s tort claims, Pennsylvania law should govern the punitive damages

allegation. Choice of law is issue specific and different substantive law may apply

to different issues in the same case. Berg Chilling Sys., Inc. v. Hull Corp., 435 F.3d

455, 462 (3d Cir. 2006) (“choice of law analysis is issue-specific, different states'

laws may apply to different issues in a single case, a principle known as

‘depecage.’”); Knipe v. SmithKline Beecham, 583 F.Supp.2d 602, 638 (E.D. Pa.

2008) (declining to apply different substantive law of punitive damages where state

                                    Page 11 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 12 of 17




statutory scheme applied to underlying claims). Minnesota and Pennsylvania

substantive law both recognize that breach of fiduciary duty can give rise to punitive

damages. Evans v. Blesi, 345 N.W.2d 775, 781 (Minn. Ct. App. 1984) (ordering

entry of judgment for punitive damages in connection with a fiduciary duty claim);

McDermott v. Party City Corp., 11 F.Supp.2d 612, 630-631 (E.D. Pa 1998)

(upholding jury award of punitive damages for breach of fiduciary duty under

Pennsylvania law).

      Minnesota’s punitive damages statutes are designed to keep unworthy

punitive damages allegations out of its Courts. Coy v. No Limits Educ., 2016 WL

7888047 at * 6 (D. Minn. April 1, 2016) (“ Section 549.191 requires the court to

perform   a   gatekeeping    function    to   screen   out   ‘unmeritorious    claims

for punitive damages.’”). Here, applying Pennsylvania substantive law to the issue

of punitive damages does not put Minnesota’s statutory scheme at risk. Punitive

damages are, by definition, not compensatory. Minnesota’s interest with respect to

punishing the defendants is minimal as Sampson entitlement to punitive damages

will necessarily depend on her receipt of compensatory damages. McDermott, 11

F.Supp.2d at 630 (“the award of punitive damages is intended to satisfy a public

policy purpose beyond compensation to the injured party…”).

      Pennsylvania, however, has a significant interest in potential punishment of

the defendants. The defendants directed the full scope of their misconduct toward

                                    Page 12 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 13 of 17




Pennsylvania. Sampson’s residence in Minnesota is largely incidental. Thalidomide

litigants across the United States likely experienced harm similar to her own. It was

the Courts of Pennsylvania that were the target of the Joint Prosecution Agreement,

and Pennsylvania has the greatest interest in punishing the use and abuse of its

Courts as a vehicle to harm litigants.

             D. Defendants’ Motion to Dismiss Should be Denied in Part

      When applying the correct standard, Sampson’s proposed First Amended

Complaint is sufficiently specific and states plausible claims for relief. The Hagens

Berman defendants do not challenge Count I of Sampson’s Complaint (initial or

proposed First Amended Complaint), and therefore her claim for breach of fiduciary

duty may proceed.

      1. Count II: Negligent Infliction of Emotional Distress

      Count II of Sampson’s proposed First Amended Complaint presents the most

significant conflict of law between Minnesota and Pennsylvania. Minnesota does not

recognize negligent infliction of emotional distress in the absence of an allegation

that the claimant was in the “zone of danger” of a physical impact.3 Engler v. Ill.

Farmers Ins. Co., 706 N.W.2d 764, 767 (Minn. 2005). Pennsylvania does, however,

recognize a claim for negligent infliction of emotional distress where the defendant


3
  Minnesota does, however, recognize a plaintiff’s ability to recover emotional
distress damages for “willful, wanton, or malicious” conduct. Lickeig v. Alderson,
Ondov, Leonard & Sween P.A., 556 N.W.2d 557, 560 (Minn. 1996).
                                     Page 13 of 17
      Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 14 of 17




owes the plaintiff a fiduciary duty. Toney v. Chester Co. Hosp., 961 A.2d 192, 197-

98 (Pa. Super. 2008) (noting that claim may be pleaded where “the defendant had a

contractual or fiduciary duty toward the plaintiff”). A central tenet of Sampson’s

proposed First Amended Complaint is that the defendants failed to uphold their

fiduciary duties causing her severe emotional distress. Sampson’s proposed First

Amended Complaint alleges these facts specifically and clearly. Defendants do not

argue that Count II should be dismissed under Pennsylvania law.

      2. Count III: Intentional Infliction of Emotional Distress

      Defendants’ position on intentional infliction of emotional distress again

focuses on Minnesota law. Defendants assert that emotional distress claims are

disfavored and that mere failures to inform are not actionable. Doc. 18 at 18-19. But

Sampson’s proposed First Amended Complaint notes that defendants were on notice

that Sampson’s involvement in the Johnson case was “extremely stressful” and that

Sampson was suffering from potentially anxiety-induced chest pains related to her

“thalidomide journey.” Ex. 1 at ¶ 42. Despite this knowledge, the defendants

proceeded with litigation. Id. at ¶ 16. And despite their fiduciary obligations, they

stripped Sampson of the information necessary to choose to end the litigation once

the cases were consolidated in Federal Court—an outcome that compromised the

viability of the litigation according to both Berman and Reeves in 2012 and 2013.

Id. at ¶ 47-49. It is within this context that defendants’ conduct must be measured.

                                    Page 14 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 15 of 17




      Under Pennsylvania law, the required standard for extreme and outrageous

conduct is relaxed when a “special relationship” is in place. Bradshaw v. General

Motors Corp., 805 F.2d 110, 114 (3d. Cir. 1986) overruled on other grounds Yellow

Freight Sys., Inc. v. Donnelly, 494 U.S. 820, 822 n.2 (1990). For example, in Fair v.

Negley, the Superior Court allowed the plaintiff to pursue a claim for intentional

infliction of emotional distress related to a landlord’s violation of the implied

warranty of habitability. 390 A.2d 240 (Pa. Super. Ct. 1978). A reasonable person

would find seven years of unnecessary litigation, with all the stress and anxiety that

active litigation entails, severely distressing by itself. But to have been led there by

fiduciaries who held a position of trust is not the “mere insults, indignities, threats,

annoyances, petty oppressions, and other trivialities” that the requirement of extreme

and outrageous conduct is meant to restrict. Restatement (Second) of Torts § 46.

      Sampson’s proposed First Amended Complaint sufficiently pleads the

elements of count III.

      3. Count IV: Civil Conspiracy (Count VI in Initial Complaint)

      The elements of civil conspiracy are substantially the same under the law of

both Minnesota and Pennsylvania. Thompson Coal Co. v. Pike Coal Co., 412 A.2d

466, 472 (Pa. 1979) (“To prove a civil conspiracy, it must be shown that two or more

persons combined or agreed with intent to do an unlawful act or to do an otherwise

lawful act by unlawful means.”); Buetow v. A.L.S. Enters., Inc., 564 F.Supp.2d 1038,

                                     Page 15 of 17
       Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 16 of 17




1041 (D. Minn. 2008). The proposed First Amended Complaint alleges that the JPA

represented an agreement that Gordon Legal and Hagens Berman entered on or about

August 30, 2020. Boebel Decl., Ex. 1 at ¶ 13. While filing litigation is certainly not

unlawful per se, the unlawful means was filing cases requiring individualized

allegations relating to the statute of limitations based on a template rather than

making allegations tailored to the knowledge and understanding of each plaintiff. Id.

at ¶ 45, 90. The need for such allegations was recognized by “Hagens Berman,

Berman, Reeves, and Gordon Legal,” but they agreed to proceed with their general

allegations, whether or not individually applicable to Sampson. Id. at ¶ 89. The

proposed First Amended Complaint adequately alleges the existence of a civil

conspiracy.

      4. Initial Complaint: Count IV (Fraud/Fraudulent Nondisclosure) and Count
         V (Breach of Contract/Covenant of Good Faith)

      Sampson is not continuing to pursue counts IV and V set out in her initial

Complaint. She has not repleaded the counts in her proposed First Amended

Complaint and does not object to their dismissal.

                                  CONCLUSION

      For at least the reasons set forth above, Sampson’s Motion for Leave to File a

First Amended Complaint should be granted, and the defendants’ motions to dismiss

(doc. 18, 21) should be denied in part.



                                    Page 16 of 17
      Case 2:20-cv-02232-PD Document 48-1 Filed 09/08/20 Page 17 of 17




Dated: September 8, 2020
                                    /s/ Nicholas S. Boebel
                                    Nicholas S. Boebel (pro hac vice)
                                    Hansen Reynolds LLC
                                    225 South Sixth Street, Suite 3900
                                    Minneapolis, MN 55402
                                    Telephone: (206) 268-9320
                                    nboebel@hansenreynolds.com

                                    Matthew Weisberg
                                    Pennsylvania Bar No. 85570
                                    WEISBERG LAW PC
                                    7 South Morton Ave.
                                    Morton, PA 19070
                                    610-690-0801
                                    Fax: 610-690-0880
                                    Email: mweisberg@weisberglawoffices.com




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that, on September 8, 2020, the foregoing
memorandum was filed electronically and served on all counsel of record via the
Court’s CM/ECF system.


Date: September 8, 2020                           /s/ Nicholas S. Boebel
                                                  Nicholas S. Boebel




                                  Page 17 of 17
